Case 4:18-cv-04441 Document 41 Filed on 09/17/20 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

RAJET AEROSERVICIOS S.A., DE C.V.
Plaintiff

VS.

LUIS CARLOS CASTILLO CERVANTES
Defendant

Case No. 4:18-CV-4441

COD? (Or 6? KOR 6? (OO? (OD

NOTICE OF SETTLEMENT

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached a

settlement. The parties will file an Agreed Judgment.

Dated: September 17, 2020

Respectfully Submitted,

BARRERA, SANCHEZ & ASSOCIATES, P.C.
10113 N. 10" St., Suite A

McAllen, Texas 78504

(956) 287-7555

(956) 287-7711 - fax

marcus@bsmlawyers.com and
melissa@bsmlawyers.com and
aaron@bsmlawyers.com

BY: /s/ Marcus C. Barrera
Marcus C. Barrera
State Bar No. 00790271
Federal ID No. 18209
ATTORNEY FOR DEFENDANT
LUIS CARLOS CASTILLO CERVANTES
Case 4:18-cv-04441 Document 41 Filed on 09/17/20 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was forwarded on this
("7 day of September 2020, to the following counsel:
C. Anderson Parker
Parker & Sanchez, PLLC
712 Main Street, Suite 1600
Houston, Texas 77002

andy(@parkersanchez.us

/s/ _Marcus C. Barrera
Marcus C. Barrera
